Paterson, J., concurring.
I concur. There is nothing in the nature of the offense which calls for any severer penalty for its commission in a thickly settled community, than for its commission in the country. The acts constituting the offense in no way tend to create a breach of the peace, nor do they tend to injure the person or property of another.
The minimum penalty was fixed, doubtless, at $250, to cut off any leniency on the part of the court in which the conviction might be had. But the reasonableness or unreasonableness of an ordinance does not depend upon the difficulty of enforcing its penal provisions. The object of the ordinance is plain, but as it, in effect, provides a greater penalty than that provided by the statute for kindred offenses, it is unreasonable in law, and therefore void.